Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 12, 1999, which denied petitioner’s application to file a late notice of claim, unanimously affirmed, without costs.
Petitioner claims that her late filing and service of her notice of claim was attributable to a clerical error by her counsel, which caused her notice of claim initially to be mistakenly filed with the City of New York, a non-party. The proffered excuse, law office failure, whether premised on an inadvertent clerical mishap or on an error in ascertaining the correct party to sue, was not, however, one that would support a grant of permission to file a late notice of claim (see, Seif v City of New York, 218 AD2d 595, 596; Bullard v City of New York, 118 AD2d 447, 450). Petitioner’s application was additionally deficient for its failure to demonstrate that the respondents had actual knowledge of the facts and circumstances constituting her claim within the statutorily prescribed 90-day filing period or within a reasonable time thereafter (see, General Municipal Law § 50-e [5]; Burns v New York City Tr. Auth., 213 AD2d 300). Concur — Nardelli, J. P., Ellerin, Wallach, Saxe and Buckley, JJ.